Citation Nr: 1619435	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected plantar calluses left foot.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected plantar calluses left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right knee disability and a right hip disability that are causally related to his active service.  Specifically, he asserts that a right knee injury sustained prior to his service was chronically aggravated during service, and that the service-connected plantar calluses of the left foot forced him to favor his right side, which caused or aggravated a right knee disability and a right hip disability.  See March 2016 Board hearing transcript.

The Veteran was provided a VA joints examination in February 2011.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner diagnosed the Veteran with right hip strain and degenerative joint disease of the right knee.  The examiner opined that the right knee disability was not permanently aggravated by service.  As a rationale for the opinion, the examiner explained that a July 1976 report of medical examination for entrance into service shows a normal knee evaluation and a history of "sprained right knee 1970" lined out with the notation, "No problems with knee since, no trouble with vigorous athletics"; and that the service treatment records, including a report of medical examination for separation from active service, are otherwise silent for knee problems.  The examiner further opined that the right knee disability is not caused by or the result of the service-connected left foot disability because the record does not show a chronic knee condition until recently, and because, "Medical literature does not support a [causal] relationship between callus left foot and [degenerative joint disease] right knee."  As to the right hip disability, the examiner opined that the condition is not caused by or a result of the service-connected left foot disability because, "Current scientific evidence does not support a causal relationship between a foot callus and hip problems."

The Board finds that the February 2011 VA joints examination is inadequate for decision-making purposes for the following reasons.  First, a review of the service treatment records reveals that in May 1978, the Veteran was seen for a soft tissue injury to the right knee.  Therefore, the VA examiner incorrectly stated that the service treatment records are silent for knee problems other than the notation on the entrance medical examination of right knee sprain in 1970.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  Second, the opinions do not reflect consideration of the Veteran's reports that he has developed right knee and right hip disabilities because he favored his right side due to the service-connected left foot disability.  Although the Veteran is not competent to medically attribute his right knee and right hip disabilities to any particular cause, he is competent to report favoring his right side due to the service-connected left foot disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Third, the VA examiner provided opinions as to whether the service-connected left foot disability caused the right knee and/or right hip disabilities, but did not opine as to whether the service-connected left foot disability aggravated the right knee and/or right hip disabilities.  In that regard, the Board notes that the phrases "caused by" and "related to" do not specifically address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  An opinion that a disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  As the February 2011 VA joints examination is inadequate for decision-making purposes, the case must be remanded so that an adequate VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the Board observes that a January 2013 statement of the case for the matters on appeals lists among the evidence considered, "Electronic review of medical records from Bay Pines VA Healthcare System, dated October 29, 2010 to December 26, 2012".  Those records reportedly document continued complaints of right knee pain and right hip pain.  The record currently contains records from the Bay Pines Healthcare System dating through May 2012 and a statement from a VA health care provider dated in February 2015.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the January 2013 statement of the case lists VA treatment records not currently associated with the claims file, on remand updated VA treatment records, to include from the C. W. Bill Young VA Medical Center in Bay Pines, Florida, from May 2012 through the present, must be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding, relevant VA treatment records, to include from the C. W. Bill Young VA Medical Center in Bay Pines, Florida, from May 2012 through the present, and associate the records with the claims file.

2.  Forward the record and a copy of this Remand to the examiner who conducted the February 2011 VA joints examination or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner determines that further in-person examination is necessary, then such an examination should be scheduled.  The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is causally or etiologically related to the Veteran's active service, to include the soft tissue injury he sustained in May 1978?

b)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is proximately due to or the result of the Veteran's service-connected plantar calluses of the left foot?

c)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is aggravated by the Veteran's service-connected plantar calluses of the left foot?

d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability is proximately due to or the result of the Veteran's service-connected plantar calluses of the left foot?

e)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability is aggravated by the Veteran's service-connected plantar calluses of the left foot?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the Veteran's competent testimony that he has favored the right side, to include carrying building materials on his right side when he was a construction worker, due to the service-connected left foot disability.  See March 2016 Board hearing transcript.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




